Citation Nr: 1122745	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  08-37 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD), and whether service connection is warranted.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:  Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel



INTRODUCTION

The Veteran, who is the Appellant or Claimant, had active service from July 1967 to July 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from April 2008 and September 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which in relevant part denied service connection for PTSD and denied service connection for a low back disorder.  The Veteran appealed and perfected his appeal.

In consideration of a recent Court decision, the Board has recharacterized the Veteran's psychiatric claim, as is now stated on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).


FINDINGS OF FACT

1.  In a June 2002 rating decision, the RO denied service connection for PTSD.  

2.  Since entry of the June 2002 rating decision, evidence not previously on file that relates to an unestablished fact necessary to substantiate the claim has been received by VA.

3.  The Veteran engaged in combat with the enemy.

4.  The Veteran experienced a confirmed stressor event as a result of his presence in the course of his duties as a supply clerk in a supply convoy that came under enemy mortar attack in the Republic of Vietnam.     

5.  The Veteran does have a current diagnosed disability of PTSD.  

6.  The Veteran did not experience an injury or disease to his lower back in service.

7.  The Veteran did not experience chronic symptoms of arthritis in service or continuous symptoms of arthritis since service separation.

8.  The current osteoarthritis of the spine is not related to service. 


CONCLUSIONS OF LAW

1.  The June 2002 RO rating decision that denied service connection for PTSD became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 20.1103 (2010).

2.  New and material evidence has been received to reopen service connection for an acquired psychiatric disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2010).

4.  The criteria for service connection for osteoarthritis of the spine, claimed as a low back disorder, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at                38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2010), VA has a duty to notify and assist claimants.  The VCAA provides that VA has a duty to notify claimants of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

With regard to the claim for service connection for an acquired psychiatric disorder, specifically PTSD, as the Board finds in favor of the Veteran, that is, new and material evidence has been received to reopen his previously denied claim for service connection for an acquired psychiatric disability, claimed as PTSD, and that service connection for PTSD is warranted, the need to discuss whether VA has complied with its duties to notify and assist is obviated.  

In September 2007, the RO provided the Veteran pre-adjudication notice on the claim for service connection for a low back disorder.  This notification substantially complied with the VCAA notice requirements of identifying the evidence necessary to substantiate a claim, and the relative duties of VA and the claimant to obtain evidence.  Appropriate notice regarding disability ratings and effective dates was provided in September 2007.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R.               § 3.159(c).  In this case, the Veteran's service treatment records and VA treatment records are on file.  38 U.S.C.A. § 5103A(c).  The Veteran did not report any private treatment for his low back disorder.  As well, the Veteran did not report having applied for Social Security Disability benefits for any disability.  RO staff determined that the Social Security Administration (SSA) had denied a claim by the Veteran; however, there is no indication in the claims file whatsoever of the nature of any claim.  As there is no evidence this Social Security Administration claim, if made, had any underlying medical evidence relevant to the Veteran's claims, the Board finds that the purported SSA claim is not relevant, and the Board will not remand to obtain the application or underlying documents.

The Board acknowledges that the Veteran has not been accorded a VA examination for his low back disorder.  The Veteran's diagnosed osteoarthritis of the spine was not first found until many years after his discharge from service, specifically in 2007, and there is no credible factual predicate of in-service injury or disease, or even chronic or continuous symptoms, to support any requested nexus opinion.  Thus, a remand to accord the agency of original jurisdiction an opportunity to schedule the Veteran for a VA examination relevant to this claim seeking service connection for a low back disorder is not required.  38 U.S.C.A. § 5103A(a)(2); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  For all the foregoing reasons, the Board concludes that VA's duties to the Veteran to notify and assist him have been fulfilled with respect to the issues on appeal.

Reopening Service Connection for a Psychiatric Disorder, including PTSD

The Veteran seeks to reopen service connection for an acquired psychiatric disorder, claimed as PTSD.  In a June 2002 rating decision, the RO denied service connection for PTSD, finding that there was no diagnosis of PTSD.  As the Veteran did not file a timely notice of disagreement regarding this determination, the rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Under applicable laws and regulations, a claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  If the claim is thus reopened, it will be reviewed on a de novo basis, with consideration given to all the evidence of the record.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final allowance of the claim on any basis.  Evans, 9 Vet. App. 273.  This evidence is presumed credible for the purposes of reopening the claim, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, that is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also Robinette v. Brown, 8 Vet. App. 69 (1995).

Regarding the claim to reopen service connection for an acquired psychiatric disorder, specifically PTSD, the Board finds that the evidence received since the June 2002 prior final decision is new and material, and the claim is reopened.  Since the last final denial of record in June 2002, the Veteran has submitted VA treatment reports that include an October 2007 diagnosis of PTSD, in addition to reports in which the Veteran discusses his stressor events.  These VA treatment reports that include a diagnosis of PTSD and discussion of the stressor events are new, in that this evidence was not before the RO in June 2002.  This evidence is also material because it shows evidence of current disability of PTSD, which was an unestablished fact at the time of the June 2002 rating decision, and also has some tendency to relate a current acquired psychiatric disability to active service.  

This evidence is not merely cumulative or redundant of the evidence of record at the time of the last prior final denial, and it raises at least a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disability.  For these reasons, the Board finds that new and material evidence has been received to reopen service connection for an acquired psychiatric disorder, specifically PTSD.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a); Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc).  

Service Connection for PTSD

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A.        § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.  § 3.303(d). 

In addition to the general legal criteria for service connection mentioned above, claims for PTSD are evaluated under special guidelines and regulations.  In this case, the Veteran did not serve in any combat scenarios.  For veterans who did not serve in combat, service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

The above cited regulation, 38 C.F.R. § 4.125(a), refers to DSM-IV or the American Psychiatric Associations' Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994), as the source for criteria for the diagnosis of claimed psychiatric disorders.  DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.

The regulations related to claims for PTSD were recently amended.  Notice, 75 Fed. Reg. 39843 (July 13, 2010) to be codified at 3.304(f)(3) (2010).  They now state that, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Notice, 75 Fed. Reg. 39843 (July 13, 2010) to be codified at 3.304(f)(3) (2010). 

In the case of a Veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).

The Veteran essentially contends that he developed PTSD as a result of his experiences in the Republic of Vietnam, including during combat with the enemy.  Although the Veteran's DD Form 214 does not reflect any combat citations, and in 2001 statements to VA the Veteran did not claim to have participated in combat, he has credibly reported that, on the first day he arrived in Vietnam, where he served as a supply clerk, there was mortar fire on the air base and that he had to race for cover immediately.  The Veteran also reported that, in another instance, he and fellow soldiers were in a town, one of his fellow soldiers' throat was cut and the Veteran saw the blood, and during a supply run to the front lines, the Veteran's supply convoy was hit by mortar fire, such that the truck near his was hit and he saw wounded soldiers.  

In December 2007, the RO confirmed the stressor of the Veteran's participation with the 1st Supply and Transportation Battalion, which did bring supplies to the front lines, and was subjected to mortar and enemy attack that were so severe these attacks interrupted the supply lines.  See December 2007, PTSD Stressor worksheet.  For these reasons, the Board finds that the Veteran engaged in combat with the enemy during service. 

The Veteran requested mental health treatment for the first time in the record in July 2007.  In October 2007 he underwent a VA mental health PTSD assessment, which was conducted by a VA clinician, a LMSW.  The Veteran consistently reported the stressors of the throat cut incident, of being part of a supply convoy taking supplies to front lines when it was hit by a mortar attack, seing the truck in front of him hit, seeing other soldiers wounded, and of being assigned guard duty for an ammunition dump.  The VA clinician found the Veteran was positive for PTSD symptoms and assigned the diagnosis of PTSD, chronic, with delayed onset, mild features.  The claims file indicated the Veteran continued to receive mental health treatment from this VA clinician, who also maintained the diagnosis of PTSD.

In February 2008 the Veteran was afforded a VA PTSD examination.  The VA examiner reviewed the claims file, which included the Veteran's VA treatment reports, interviewed the Veteran, and administered psychological testing.  The Veteran discussed the stressors of seeing the fellow soldier whose throat was cut and being on the supply convoy that was struck by an enemy attack, which included his seeing other soldiers injured.  The VA examiner opined that the Veteran appeared to have met the stressor criterion, as he was exposed to a traumatic stressor as evident by his military history; however, the examiner opined that the Veteran did not appear to have sufficient symptoms to merit a PTSD diagnosis.  While the testing data was suggestive of subclinical symptoms of PTSD, the data from the examiner's interview with the Veteran did not support the diagnosis of PTSD.  Instead, the examiner assessed polysubstance dependence, early full remission, with depressive features.  
   
The Board acknowledges the Veteran's representative's argument that the VA PTSD examination was insufficient because the examiner did not distinguish her opinion from the PTSD diagnosis the Veteran already received from his clinician; however, the Board finds that the VA examination was legally sufficient.  The examiner reviewed the claims file, which included the VA treatment records that contained the October 2007 diagnosis of PTSD.  The VA examiner interviewed the Veteran and reached an opinion, and the report does not contain any factual errors or misstatements as a basis of that opinion.  The VA examiner concluded her report with a diagnosis and a supporting rationale for that diagnosis.  The VA examination itself was legally sufficient.

Instead, the Board is faced with two diagnoses, one from a VA examiner and one from a VA clinician, both of whom are familiar with what a diagnosis of PTSD requires, and both of whom heard from the Veteran himself fairly consistent and accurate descriptions of his stressor events and his symptoms.  The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  While the February 2008 VA examination was legally sufficient and the VA examiner opined that the Veteran did not experience enough symptoms to merit a diagnosis of PTSD, the Board finds more persuasive the PTSD diagnosis reached by the VA clinician, who repeatedly reached that diagnosis during many months of actually treating the Veteran.  See May 2009, opinion statement, by VA LMSW.      

Therefore, resolving reasonable doubt in the Veteran's favor on the question of current disability, the Board finds that the Veteran has a current diagnosis of PTSD.  The accurate history provided to the VA examiner, which included enemy mortar fire, reflects that the diagnosis of PTSD is based upon a confirmed stressor (participation in a supply convoy that came under enemy attack in Vietnam).  

Considering the diagnosis of PTSD based on the Veteran's claimed stressor, and resolving reasonable doubt in the Veteran's favor on the questions of diagnosis and nexus to service, the Board finds that service connection for a psychiatric disorder of PTSD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Low Back Disorder

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309. 
 
The Veteran contends that his low back disorder, currently diagnosed as osteoarthritis of the spine, is related to his service, specifically the result of his being near mortar explosions while in Vietnam.

After a review of all the evidence, the Board finds the Veteran did not sustain a low back injury in service, and that he did not experience chronic symptoms of low back disorder in service.  In this regard, his service treatment records contain no evidence of back injury or disease, or complaint or diagnosis of low back disorder, including arthritis.  The Veteran's April 1969 Report of Physical Examination and Report of Medical History, both prepared for service separation, have no reference or complaint of back pain or some form of back injury.  The April 1969 Report of Physical Examination found his spine clinically normal upon separation.  The Medical History was contemporaneously provided by the Veteran during service and covers the entire period of service.  For these reasons, the Board finds that the Veteran did not sustain an in-service injury a disease of the low back while in service.  

The Veteran alleges that he was exposed to trauma in service when he was close to an explosive, when it did explode.  See VA chiropractic note, January 2008.  In the case of a Veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); Libertine, 9 Vet. App. at 524; Collette v. Brown, 82 F.3d at 392-94. 

However, the provisions of 38 U.S.C.A. § 1154(b) do not provide a substitute for medical nexus evidence, or evidence of current disability, but rather serve only to reduce the evidentiary burden on combat veterans with respect to submission of evidence regarding the incurrence or aggravation of an injury or disease while in service.  Kessel v. West, 13 Vet. App. 9, 16-19 (1999)(en banc).  A veteran must still establish his claim through competent medical evidence showing a current disability and a nexus between that disability and those service events.  Gregory v. Brown, 8 Vet. App. 563, 567 (1996); Clyburn v. West, 12 Vet. App. 296, 303 (1999).

First, the Board finds that the Veteran's statement of being close to an explosive is inconsistent with his other reported history of the in-service combat events that include enemy mortar fire, so is not credible.  The Veteran submitted several statements in 2007 with regard to his claim seeking entitlement to service connection for PTSD, and while in those statements he reports a truck in the supply convoy exploded during the enemy attack, the Veteran never states that he experienced an injury, a pain, a jolt, or any physical sensation following that explosion.  For this reason, the Board also finds that the Veteran's report of back injury is not consistent with the reported in-service combat with the enemy.    

Moreover, the provision of §1154(b) is not a substitute for nexus.  In this case, the Board finds that the weight of the competent evidence demonstrates that the Veteran's low back disability is not related to service.  The Veteran did not experience any in-service injury or disease of the low back during service.

No treatment records from any source provide reports of treatment or an assessment of arthritis in the spine in service or within one year of service.  Indeed, the Board finds that the Veteran did not experience continuous symptoms of osteoarthritis after service separation in 1969.  VA treatment records begin in the record in 1993, and then resume in February 1998.  These treatment reports relate to the Veteran's efforts to obtain and complete drug and alcohol treatment programs at a VA facility.  The Veteran repeatedly denied any medical problems and stated he had no work limitations.  See February 1998, April 1998, and May 1998. 

In December 2001, the Veteran submitted a claim seeking entitlement to service connection for several disorders, which did not include any disorder related to his spine.  The RO denied these claims in a June 2002 rating decision which also denied a non-service-connected pension, because the RO found no evidence of a disability upon which to base the pension.  

Treatment reports from VAMC Dallas begin in January 2003 in the record and the first complaint related to the Veteran's back is dated May 2007.  The May 2007 VA ambulatory care evaluation included his complaint of musculoskeletal pain and for the first time, the assessment of osteoarthritis of the spine.  Yet, in a May 2007 Mental Health initial evaluation, conducted prior to the Veteran's participation in a VA program, the interviewer noted the Veteran answered only hypertension when he was asked about his disabilities.  In a June 2007 Mental Health history and physical examination, the Veteran denied any "back" problems.  A September 2007 VA note indicated the Veteran had been informed that an August 2007 lumbo-sacral x-ray study was essentially negative.  

In January 2008 the Veteran began regular VA chiropractic care.  Each chiropractic treatment note of record began with the Veteran's report of having had a trauma of being near an explosive in Vietnam; however, the Board has found no statement by any VA chiropractor, or any VA clinician, indicating that any VA chiropractor endorsed that etiology or, for that matter, stated any etiology for the Veteran's osteoarthritis.  In this regard, mere transcription of the lay history provided by the Veteran does not become competent medical evidence.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  

The Board finds that the Veteran's very general statements reporting an in-service spine or back disorder to lack credibility and to lack probative value because they are inconsistent with the objective record, which is replete with statements by the Veteran to various VA clinicians denying that he had any back problems.  The Board notes in particular that June 2007 Mental Health physical examination and health history during which the Veteran plainly denied having any back problems.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).  

Additionally, post-service medical records do not reflect post-service continuity of symptoms, and do not provide a diagnosis of a spine disorder, here osteoarthritis, until nearly three decades after service.  The Veteran sought VA medical treatment from the 1990s for a variety of complaints, and he utilized a variety of VA programs, including drug rehabilitation and employment services, yet the Veteran denied health problems, and as a recently as May 2007 only named hypertension when reporting his disabilities.   See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  In this regard, the Board notes that the Veteran did not file a claim for service connection for such a low back disability until August 2007, again nearly three decades after his discharge from active service, even though he claimed service connection for other disabilities in 2001.  Such omission tends to weight against findings of in-service injury, chronic low back symptoms in service, and continuous post-service symptoms of a low back disorder after service.  

The Board finds that there is no credible evidence that the Veteran's osteoarthritis, claimed as a low back disorder, manifested itself during service, within one year of service, or indeed until years thereafter.  Service treatment records are negative for any complaints regarding the spine, and the April 1969 separation examination found his spine clinically normal.  Rather, post-service medical records indicate that the Veteran was not diagnosed with a low back disorder, specifically with osteoarthritis, until May 2007.  

While the Veteran is competent to report symptoms that he has experienced, the matter of the etiology of a diagnosed disorder requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007).  Thus, as a lay person, the Veteran is not competent to offer an opinion on medical causation, especially with regard to an issue as complicated as the musculoskeletal system, and the Board may not accept his unsupported lay speculation with regard to this matter.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992), Moray v. Brown, 5 Vet. App. 211 (1993).

In summary, the Board has found there were no chronic symptoms of a low back disorder in service.  In fact, no mention of such symptomatology appears to have been made at the service separation examination.  Such contemporaneous history by the Veteran and contemporaneous clinical findings are highly probative that a low back disorder was not shown in service.

The Board further finds that the current osteoarthritis of the spine disorder and reported pain in the low back is not related to service.  The Veteran is certainly competent to report when he began to experience the symptoms of arthritis; however, the Board has already discussed its findings regarding the credibility and probative value of the Veteran's statements attributing his symptoms to service.  These statements are outweighed by the objective record of years of VA treatment records in which the Veteran denied any medical problems and specifically denied any back problems.   

Accordingly, for the reasons described above, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for osteoarthritis, claimed as a low back disorder and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, service connection for an acquired psychiatric disability, claimed as PTSD, is reopened.

Service connection for an acquired psychiatric disorder of PTSD is granted. 

Service connection for low back disorder is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


